     Case 2:19-cv-13966-BWA-MBN Document 126 Filed 03/11/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 SIERRA CLUB et al.,
                                Plaintiffs,        CIVIL ACTION
                v.
                                                   No.:            19-cv-13966-BWA-MBN
 SCOTT ANGELLE in his official capacity as
 DIRECTOR of the BUREAU OF SAFETY                  Section:        M
 AND ENVIRONMENTAL
 ENFORCEMENT et al.,                               Judge:          Hon. Barry Ashe

                                Defendants,        Magistrate:     Hon. Michael North

                                &

 AMERICAN PETROLEUM INSTITUTE,

                        Intervenor-Defendant.



                                    JOINT STATUS REPORT

       Plaintiffs, Federal Defendants, and Intervenor-Defendant (herein, the “Parties”)

respectfully submit this Joint Status Report. On March 4, 2021, Magistrate Judge North granted

Plaintiffs’ Motion to Compel Completion of the Administrative Record and Permit Discovery.

Rec. Doc. 124. Federal Defendants have until March 18, 2021 to object to that order, Fed. R.

Civ. P. 72(a), and anticipate doing so unless that deadline is stayed. In order to allow incoming

officials within the United States Department of the Interior and the Bureau of Safety and

Environmental Enforcement to meaningfully assess that order, and to permit the parties to

discuss potential resolution of their differences with respect to the administrative record, Federal

Defendants will move to stay the case for sixty days. Plaintiffs and Intervenor do not oppose that

request.
    Case 2:19-cv-13966-BWA-MBN Document 126 Filed 03/11/21 Page 2 of 3




Respectfully submitted this 11th day of March, 2021.


/s/ Joel R. Waltzer                               /s/ Corinne Van Dalen
Joel R. Waltzer (LA Bar #19268)                   Corinne Van Dalen (LA Bar # 21175)
Waltzer, Wiygul & Garside, LLC                    Earthjustice
3201 General DeGaulle Drive                       900 Camp Street, Unit 303
New Orleans, LA 70114                             New Orleans, LA 70130
T: 504-340-6300 F: 504-340-6330                   T: 415.283.2335 F: 415.217.2040
Email: joel@waltzerlaw.com                        cvandalen@earthjustice.org

Counsel for Sierra Club, Natural Resources        /s/ Brettny Hardy
Defense Council, Healthy Gulf, North              Brettny Hardy (pro hac vice)
Carolina Coastal Federation; South Carolina       Earthjustice
Coastal Conservation League                       50 California Street, Suite 500
                                                  San Francisco, CA 94111
/s/ Devorah Ancel                                 T: 415-217-2000 F: 415-217-2040
Devorah Ancel (pro hac vice)                      bhardy@earthjustice.org
Sierra Club
85 Second Street, 2nd Floor                       /s/ Christopher Eaton
San Francisco, CA 94105                           Christopher Eaton (pro hac vice)
T: 415-977-5721 F: 415-977-5793                   Earthjustice
devorah.ancel@sierraclub.org                      810 Third Avenue, Suite 610
                                                  Seattle, WA 98104
Counsel for Plaintiffs Sierra Club and            T: 206-343-7340 F: 206-343-1526
Healthy Gulf                                      ceaton@earthjustice.org

                                                  Counsel for Plaintiffs Healthy Gulf, Center
                                                  for Biological Diversity, Defenders of
                                                  Wildlife, and Friends of the Earth


/s/ David Pettit                                  /s/ Catherine Wannamaker
David Pettit (pro hac vice)                       Catherine Wannamaker (pro hac vice)
Natural Resources Defense Council                 Southern Environmental Law Center
1314 2nd Street                                   463 King Street, Suite B
Santa Monica, CA 90401                            Charleston, SC 29403-7204
T: 310-434-2300 F: 888-875-6868                   T: 843-720-5270 F: 843-414-7039
dpettit@nrdc.org                                  cwannamaker@selcsc.org

Counsel for Plaintiff Natural Resources           Counsel for Plaintiffs North Carolina Coastal
Defense Council                                   Federation and South Carolina Coastal
                                                  Conservation League

JEAN E. WILLIAMS                                  /s/ Alida C. Hainkel
Acting Assistant Attorney General                 Jonathan A. Hunter (La. Bar No. 18619)

                                              2
   Case 2:19-cv-13966-BWA-MBN Document 126 Filed 03/11/21 Page 3 of 3




                                         Alida C. Hainkel (La. Bar No. 24114)
/s/ Michael S. Sawyer                    Sarah Y. Dicharry (La. Bar No. 34514)
MICHAEL S. SAWYER (DC Bar No. JONES WALKER LLP
1009040)                                 201 St. Charles Avenue, Suite 5100
Trial Attorney                           New Orleans, LA 70170-5100
Natural Resources Section                Telephone: (504) 582-8000
                                         Facsimile: (504) 582-8583
/s/ Michelle-Ann C. Williams             jhunter@joneswalker.com
MICHELLE-ANN C. WILLIAMS                 ahainkel@joneswalker.com
Trial Attorney                           sdicharry@joneswalker.com
Natural Resources Section
                                         Attorneys for Intervenor-Defendant American
/s/ H. Hubert Yang                       Petroleum Institute
H. HUBERT YANG (DC Bar No. 491308)
Senior Trial Attorney
Wildlife & Marine Resources Section
Environment & Natural Resources Division
United States Department of Justice
P.O. Box 7611
Washington, DC 20044-7611
Tel: (202) 514-5273 (Sawyer)
Tel: (202) 305-0420 (Williams)
Tel: (202) 305-0209 (Yang)
Fax: (202) 305-0275
E-mail: michael.sawyer@usdoj.gov
E-mail: michelle-ann.williams@usdoj.gov
E-mail: hubert.yang@usdoj.gov

Attorneys for Federal Defendants




                                         3
